Citation Nr: 1138859	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  04-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cancer of the head and neck, unknown primary site, to include as due to herbicide exposure.

(The issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In December 2004 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  The case was before the Board in August 2006 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The appellant claims that his squamous cell carcinoma of the head and neck, unknown primary site is related to his herbicide (Agent Orange) exposure in Vietnam (from March 1968 to April 1969).

In August 2006, the Board determined that additional development in the form of an advisory opinion from the Armed Forces Institute of Pathology (AFIP) was needed to resolve the medical questions remaining in this case.  In order to request such an opinion, the Board's August 2006 remand asked that the RO obtain tissue slides prepared for March 2002 pathology reports by the Pathology Department of the Medical Center of Ocean County and the Pathology Department of the Fox Chase Cancer Center.  

July 2007 and December 2007 letters to the Veteran asked him to provide VA Form 21-4142, Authorization and Consent to Release Information for the Pathology Department of the Medical Center of Ocean County.  These letters did not request a VA Form 21-4142 for the Fox Chase Cancer Center.  

A February 2008 letter from the Veteran's representative indicates that VA Form 21-4142 was enclosed; this enclosure has not been associated with the claims file.  The record does not contain this enclosure.  However, a subsequent March 2009 letter from the RO states that while completed VA Form 21-4142 was received, separate forms were needed for each doctor identified on the form, Drs. L. C., J. R., G. L., and A. A.  The letter stated that if the medical releases were not received within 30 days, the RO would readjudicate the Veteran's claim based on the evidence of record.  A July 2009 supplemental statement of the case (SSOC) readjudicated the Veteran's claim.  However, the record reflects that on June 4, 2009, the appellant's representative submitted the four VA Form 21-4142 medical releases that were requested by the March 2009 letter.  The letter submitting these forms reveals that the Veteran's representative listed the wrong claim number.  As a result, these medical releases were not timely associated with the appellant's claims file and further development was not accomplished before the RO issued the July 2009 SSOC.  

The Board notes that these releases did not specifically provide authorization for release of tissue slides from the Pathology Departments at the Medical Center of Ocean County or at Fox Chase Cancer Center.  However, they identified that the Veteran has received further treatment for head and neck cancer.  As these records have been adequately identified and may be pertinent to the Veteran's claim, they must be obtained to ensure VA satisfies its duty to assist.  

The RO should also attempt again to obtain authorizations for the Pathology Departments Medical Center of Ocean County and Fox Chase Cancer Center in order to request and secure the tissue slides identified in the August 2006 remand.



Accordingly, the case is REMANDED for the following:

1. The RO should send the Veteran a letter asking him to provide VA Form 21-4142 releases necessary to obtain tissue slides from the Pathology Department of the Medical Center of Ocean County and the Pathology Department of Fox Chase Cancer Center.  

If the authorizations for release of records from Dr. L. C., Dr. J. R., Dr. G. L., and Dr. A. A., provided on VA Forms 21-4142 received in June 2009, expire prior to when a request for the records can be made, then the Veteran should also be asked to provide updated VA Forms 21-4142 for these providers.  The RO should obtain complete records of all treatment and evaluation from these treatment providers and should associate the records with the claims file. 

2. If the RO receives the appropriate VA Form 21-4142, the RO should then contact the Pathology Department of the Medical Center of Ocean County, 425 Jack Martin Boulevard, Brick, New Jersey 08724, to obtain all the Veteran's biopsy tissue slides/blocks, etc. (Pathology Accession # MS02-2620), prepared in connection with the March 2002 pathology report showing squamous cell carcinoma, unknown primary site, of the head and neck.  (Additional identification information includes: Med. Rec. number 000248285, date of birth November 27, 1947; date received: March 5, 2002; date reported: March 7, 2002).  

If the Medical Center of Ocean County no longer has custody of this specimen, then the RO should contact the Pathology Department of the Fox Chase Cancer Center, 7701 Burholme Avenue, Philadelphia, PA 19111, to obtain all the Veteran's biopsy tissue slides/blocks, etc. (Specimen No. SR-02-1041), reviewed in connection with the March 2002 pathology report completed there.  (Additional identification information includes: date of birth November 27, 1947; date received: March 19, 2002; date reported: March 20, 2002.)

3. If the RO receives the appropriate VA Form 21-4142, the RO should contact the Pathology Department of the Fox Chase Cancer Center, 7701 Burholme Avenue, Philadelphia, PA 19111, to obtain all the Veteran's biopsy tissue slides/blocks, etc. (Specimen No. SO-02-1097), reviewed in connection with the March 2002 pathology report on this separate specimen.  (Additional identification information includes: date of birth November 27, 1947; date received: March 21, 2002; date reported: March 21, 2002.)

4. All tissue slides/blocks obtained should be associated with the Veteran's claims file.  If further treatment records are obtained, the RO should re-adjudicate the claim.  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for submission by the Board to the AFIP for review and an advisory opinion.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).




